Citation Nr: 1527017	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-17 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right ankle, also claimed as residuals of a broken right ankle.

2.  Entitlement to service connection for a left hand disability, to include residuals of a broken middle finger and knuckle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for right ankle osteoarthritis and left hand injuries, respectively.

The Veteran testified at an RO hearing in June 2012, and at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  Transcripts of both hearings have been associated with the claims file.

The Board then remanded the Veteran's claims for additional development in December 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether right ankle osteoarthritis is etiologically related to service.

2.  A left hand disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubts in the Veteran's favor, the criteria for service connection for right ankle osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).

With respect to the Veteran's right ankle claim, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.

With respect to the left hand claim, the Veteran was provided with the relevant notice and information in an August 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, most of the Veteran's VA records, and his identified private treatment records, have been obtained and associated with the claims file.  While it appears that additional VA records are available, the evidence includes a summary of the relevant portions of these records by a qualified VA examiner, and therefore an additional remand to obtain these records is not necessary.

VA attempted to obtain the Veteran's service treatment records.  A copy of an August 1957 transfer examination is associated with the claims file.  However, a May 2009 response to the request for all service treatment records indicates they were lost in a 1973 fire at the National Personnel Records Center.  The Veteran was notified of this in July 2009 and February 2010, and was asked to provide additional information to assist in reconstructing his service treatment records, provide his own copies if he had any in his possession, or provide alternative sources of information to support his claim.  However, insufficient additional information was obtained, and VA formally found that the records were unavailable in a March 2010 memorandum.

The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed left hand condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

A.  Right Ankle

Private treatment records dated March 2009 document osteoarthritis of the right ankle present on an MRI.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of an injury, the Veteran reported that he fractured his ankle in 1955 while roller skating.  See June 2012 Hearing Transcript at 3.  As noted above, there are no service treatment records documenting such an injury.  However, in support of his claim, the Veteran submitted several lay statements from family members and others, who collectively reported that they either saw the Veteran with an injured foot while he was on leave from service, or that they heard him talk about this injury on several occasions after he left service.  These statements include references to seeing the Veteran on crutches, and references to the injury preventing the Veteran from playing baseball.

Moreover, an April 2015 VA examiner noted that, while seeking treatment in April 1999, the Veteran reported a history of a fractured ankle back in 1955.  The Board finds this report by the Veteran to be highly probative as they were made in the furtherance of medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran also made these statements many years before filing his claim for VA disability benefits, meaning he had no financial incentive at the time.  Therefore, the Board finds that the Veteran did sustain an right ankle fracture in service, and element (2) is satisfied.

With respect to element (3), a nexus between the in-service injury and the current disability, the Veteran submitted a February 2015 private medical opinion which stated that, based on the Veteran's history of an ankle fracture in 1955, it was at least as likely as not that his current osteoarthritis was caused by or a result of service.

In contrast, the April 2015 VA examiner stated that it was less likely than not that the current right ankle disability was related to service.  She stated that there were no records to support chronicity of an ankle condition since service, and cited to the normal August 1957 transfer examination and the fact that the Veteran did not report an ankle condition until 1999, despite establishing VA care in 1995.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, while the VA examiner thoroughly reviewed the claims file, there are some deficiencies in her findings.  For example, she noted that the Veteran reported submitting a nexus statement in February 2015, then stated, "There are no medical records from the Veteran's post-service treating providers" to support the Veteran's report.  This is clearly inaccurate, as the Veteran did submit a February 2015 opinion.  In addition, the examiner acknowledged the lay statements corroborating the Veteran's account of a broken ankle in service, but repeatedly stated that "there were no medical records to support this."  It is not clear that the VA examiner acknowledged a fractured ankle in service, which, as discussed above, has been conceded by the Board.

The February 2015 private opinion submitted by the Veteran does not include any significant rationale or explanation to support the conclusion that the Veteran's current osteoarthritis is related to service.  However, when contrasted with the April 2015 VA opinion, the Board finds that they are equally probative in assessing the relationship between the Veteran's current condition and service.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that element (3) of service connection has been met.

As all three elements have been satisfied, service connection for osteoarthritis of the right ankle is warranted.

B.  Left Hand

An April 2015 VA examination diagnosed left hand degenerative arthritis.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of an injury, the Veteran reported that he broke the middle finger and knuckle of his left hand during a field training exercise in Darmstadt, Germany, in the winter of 1956.  However, he did not remember the specifics of the injury.  See August 2011 Statement.  However, during an April 2015 VA examination, the Veteran reported that he was collecting drinks (beer) and running around when he tripped over tent ropes in the woods and smashed his hand on a rock.

Because these statements are not consistent, the Veteran's claims regarding his hand injury in service is not wholly credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  Notably, during his June 2012 RO hearing, the Veteran stated that he did not recall ever having his hands x-rayed.  However, VA records clearly indicate that the Veteran's hands were x-rayed in April 2000.  The Board recognizes that several decades have passed since the Veteran's service, and therefore the inconsistencies regarding his reports of a hand injury in service may be due to a faulty memory, and not any intent to deceive.  Nevertheless, they call into question the credibility of the Veteran's assertions regarding his hand injury in service.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  If the Veteran did not recall having his hands x-rayed in April 2000, it calls into question whether he can accurately remember injuring his hand in the winter of 1956, over 43 years earlier.

Moreover, unlike the Veteran's right ankle, there is only a single lay statement supporting his contention of a hand injury in service.  In May 2012, the Veteran's brother stated that he had personally heard the Veteran refer to injuries to his hand sustained in the military.  Again, unlike the right ankle, this is a very general statement, with no references to specific time periods or specific observations of an injury.

Finally, unlike the right ankle, the Veteran did not report a history of a left hand injury prior to filing his claim, including in April 2000 when his hands were x-rayed.

In light of the above, the Board finds that the overall weight of the evidence is against a finding that the Veteran injured his left hand in service.  Element (2) of service connection has not been met, and the claim must be denied.


ORDER

Service connection for osteoarthritis of the right ankle is granted.

Service connection for a left hand disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


